871 F.2d 155
276 U.S.App.D.C. 358
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.MOBIL TANK CAR SERVICE, Petitioner,v.INTERSTATE COMMERCE COMMISSION and United States of America,Respondents.
No. 88-1639.
United States Court of Appeals, District of Columbia Circuit.
March 24, 1989.

1
Before HARRY T. EDWARDS, and R.B. GINSBURG, Circuit Judges, FRANK A. KAUFMAN, United States Senior District Judge*.

JUDGMENT

2
The petition was considered on the record from the Interstate Commerce Commission and on the briefs and oral arguments of counsel.  The Court concludes that appropriate disposition of the case does not warrant an opinion.  See D.C.Cir. Rule 14(c).


3
It is settled law that the Commission is not required to award a refund if it finds a practice to be unreasonable.   See National Insulation Transp. Comm. v. ICC, 683 F.2d 533 (D.C.Cir.1982).  The Commission has "broad discretion" in fashioning remedies and this court's review is narrow.   Id. at 541.  Simply put, "[i]f the Commission has not abused its discretion in fashioning a remedy, we must affirm its decision."    Id.


4
We find that the Commission properly looked to the equities of the situation and reasonably concluded that pre-complaint reparations were not necessary.  Even though the equities could have been weighed differently, there is nothing to indicate that the Commission abused its discretion in weighing the equities as it did.  It is therefore


5
ORDERED and ADJUDGED that the petition for review be denied.



*
 Sitting by designation pursuant to Title 28 U.S.C. Sec. 294(d)